Citation Nr: 1215849	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  07-13 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected ureterolithiasis, previously claimed as a kidney dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by which the RO, in pertinent part, increased the Veteran's disability rating for his service-connected ureterolithiasis from zero to 10 percent effective May 17, 2006.  Although each increase represents a grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In October 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

In November 2010, the RO remanded this matter to the RO for further development of the evidence.


FINDING OF FACT

The Veteran's ureterolithiasis is manifested by no more than some pain on lifting and no diet therapy, no drug therapy, no invasive or non-invasive procedures, no frequent attacks of colic requiring catheterization, and no impaired kidney function.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected ureterolithiasis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.115b, Diagnostic Code 7510 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2006 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's s and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The notice provided in September 2006 addressed the type of information mandated by the Court in Dingess.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, private medical records, and VA clinical records.  Records from the Social Security Administration (SSA) need not be obtained because the Veteran testified that SSA disability benefits were not being paid for the disability at issue herein.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (Fed. Cir. Jan. 4, 2010) (holding that SSA records need only be obtained if potentially relevant; there is no automatic requirement that SSA records be associated with the claims file as a matter of course).  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was afforded two adequate VA medical examinations in furtherance of the claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected ureterolithiasis has been rated 10 percent disabling by the RO under the provisions of Diagnostic Code 7510.

Under Diagnostic Code 7510, ureterolithiasis is rated as hydronephrosis, except for recurrent stone formation requiring one or more of the following: 1. diet therapy, 2. drug therapy, 3. invasive or non-invasive procedures more than two times a year.  The foregoing are rated 30 percent disabling.  38 C.F.R. § 4.115b.  

Hydronephrosis is rated under Diagnostic Code 7509 as follows:  Severe; Rate as renal dysfunction.  Frequent attacks of colic with infection (pyonephrosis), kidney function impaired warrants a 30 percent rating.  Frequent attacks of colic, requiring catheter drainage warrants a 20 percent rating.  Only an occasional attack of colic, not infected and not requiring catheter drainage warrants a 10 percent rating.  Id.

On examination in October 2006, the Veteran indicated that during the day, he urinated 10 times at intervals of one hour.  At night, he urinated six times at intervals of one to two hours.  The urine flow was dripping in nature.  There was no urinary incontinence.  The Veteran had fatigue and urinary tract infections occurring once or twice a year.  The examiner noted the Veteran's November 1972 in-service surgery to remove the right ureterolithiasis and indicated that there had been no further stone development.  The Veteran did not require procedures for his genitourinary problems.  There had been no hospitalizations in the last 12 months.  The Veteran was not on dialysis regularly.  Functional impairment consisted solely of an inability to lift heavy objects due to pain over the surgical site.  The Veteran was not on medication for stones.  The examiner diagnosed right ureterolithiasis status-post surgical resection with scar.

On examination in August 2009, the Veteran denied treatment for the service-connected condition.  There were no general symptoms due to genitourinary disease.  There were, however, urinary symptoms.  There was urgency, hesitancy/difficulty starting a stream, and dribbling.  Daytime voiding occurred every two to three hours.  There were five or more nighttime voiding episodes.  There had been no renal colic in the past 12 months.  There was no straining to urinate, hematuria, urine retention, or urethral discharge.  There was no urinary leakage or a history of recurrent urinary tract infections.  There was no history of obstructed voiding.  No special diets had been prescribed, and there had been no invasive or noninvasive procedures in the previous 12 months.  There was no history of renal dysfunction or renal failure.  There was no history of acute nephritis.  There was no history of hydronephrosis.  Cardiovascular symptoms included angina and mild dyspnea on exertion.  The Veteran was not employed due to heart disease and diabetes mellitus.  The examiner diagnosed status-post right ureterolithiasis that had no impact on usual daily activities.  The examiner commented that the Veteran's surgery did not involve the kidney, bladder or prostate.  The examiner indicated that the removal of the calculus from the ureter in service was a simple procedure that did not generally result in renal problems or urinary symptoms.  The Veteran had diabetes mellitus type II and an enlarged prostate, which were largely responsible for his frequent urination.  The mild edema noted on examination was likely due to the Veteran's coronary status, as the renal examination was normal.

In an October 2009 written statement, the Veteran described his voiding frequency.  He indicated that he had to void seven or eight times a night and that he used the restroom at night because his bladder constantly felt full.  He indicated as well that he used "undergarments" due to the severity of the disability.

At his October 2010 hearing, the Veteran testified that he was not on diet therapy.  His service-connected disability did not involve drug therapy, and he denied invasive or noninvasive procedures in the last year.  The Veteran indicated that he was not being treated for a kidney condition.  According to him, there was pain on urination that occurred four to six times a night and approximately every hour during the day.  The Veteran testified that he stopped working in 2002 when he "became disabled."  He testified that a kidney condition was part of the reason he was not employed.  The Veteran testified that he was receiving disability benefits from SSA but that a kidney disorder was not a disability for which SSA disability benefits were being paid.  

Here, the Veteran's disability cannot be rated under Diagnostic Code 7510 because of the complete absence of diet therapy, drug therapy, and invasive or non-invasive procedures more than two times a year.  38 C.F.R. § 4.115b.  

Under Diagnostic Code 7509, a 20 percent evaluation is not warranted because frequent attacks of renal colic, requiring catheter drainage have not been shown.  Id.  The Board notes that the Veteran's disability picture does not appear to be severe, and the August 2009 VA examiner noted that the type of surgery the Veteran had in service was not of the type that resulted in complications.  In any event, a rating under the provisions having to do with renal dysfunction is not warranted because the evidence reflects that there is no renal dysfunction.  Additionally, the Veteran's voiding difficulties have not been attributed to his service-connected ureterolithiasis.  

The Board has considered the Veteran's lay statements suggesting that his service-connected disability is worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his symptoms because this requires only personal knowledge, as these symptoms are readily sensed by the one experiencing them.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of the service-connected disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the October 2006 and August 2009 examination reports directly address the criteria under which this disability is evaluated, and the August 2009 examination included the Veteran's history of frequent nighttime voiding, and there is no medical evidence showing an increase in that symptom.  VA treatment records dated after the August 2009 examination do not reflect any treatment for complaints related to the service-connected ureterolithiasis, previously claimed as a kidney dysfunction.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  The Board notes that kidney dysfunction is not apparent from the record, and the service-connected ureterolithiasis was said to be the type of disorder that tended to resolve with treatment.  Indeed, no recurrence of stones has been shown.  

VA treatment reports dated after the Board's November 2010 remand reveal no complaints, symptoms, or treatment for the service-connected ureterolithiasis, previously claimed as a kidney dysfunction.  A September 2011 VA cardiology consult did not reflect renal dysfunction.

In the March 2012 informal hearing report, the Veteran's representative argued that a new VA examination was warranted due to the Veteran's assertions of worsening symptomatology.  No new VA examination to assess the current level of the service-connected ureterolithiasis, previously claimed as a kidney dysfunction is warranted because, as discussed above, is not shown to have worsened and because assertions of worsening have been found to lack credibility.

The Board observes that the Veteran's symptoms have been fairly consistent over the appeal period, and a staged rating need not be considered.  Hart, supra.  The Veteran's daytime voiding has been no more than once an hour throughout the appeal period, and nighttime voiding occurred no more than seven or eight times.  Most recently, at his October 2010 hearing, the Veteran testified that he voided no more than six times at night.

The Board notes that a separate rating has been assigned for the surgical scar associated with the in service surgery for right ureterolithiasis.  

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim for TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable due to the service-connected ureterolithiasis, previously claimed as kidney dysfunction.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.  

The Board acknowledges that at his hearing, the Veteran indicated that kidney dysfunction was part of the reason he was unemployed.  The Board finds that a TDIU is not warranted pursuant to the Veteran's assertions because the Veteran's statements regarding unemployability due to kidney dysfunction are not credible.  In determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the Veteran's statement regarding unemployability due to a kidney condition is contradicted by the medical evidence, which reflects no kidney dysfunction.  Indeed, on examination in August 2009, renal function was normal.  Furthermore, the Veteran denied treatment for a kidney condition, and VA medical treatment provided since the August 2009 VA medical examination reflects no treatment for kidney dysfunction.  Saliently, a VA September 2011 active problem list included a variety of medical conditions to include arteriosclerotic cardiovascular disease, angina, and diabetes mellitus but did not mention renal dysfunction or any kidney condition.  Presumably, if the Veteran were unemployed due to a kidney disorder, medical treatment would have been required.  The Board, moreover, emphasizes that the August 2009 VA medical examination report indicated that the Veteran was unemployed due to heart disease and diabetes mellitus.  In short, the Board finds that the Veteran is not credible regarding unemployability due to the disability at issue because no medical treatment has been shown in recent years and because the Veteran's assertions are directly contradicted by other evidence of record reflecting unemployability due to unrelated disabilities.  The Board reminds the Veteran that VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected ureterolithiasis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's ureterolithiasis with the established criteria found in the rating schedule ureterolithiasis shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

An evaluation in excess of 10 percent for service-connected ureterolithiasis, previously claimed as kidney dysfunction, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


